                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


ANDREA TUCKER                                          CIVIL ACTION

VERSUS                                                 No. 15-7133


UNITECH TRAINING ACADEMY,                              SECTION: “J”(2)
INC. ET AL.

                            ORDER AND REASONS

      Before the Court is a Motion for Summary Judgment (Rec. Doc. 102)

submitted by Defendant, Unitech Training Academy, Inc. (“Unitech”). Plaintiff,

Andrea Tucker, filed an out-of-time opposition (Rec. Doc. 115) to which Defendant

replied (Rec. Doc. 121). The docket reflects that after Plaintiff filed her untimely

opposition, Plaintiff asked for an extension of time to file opposition. The Court

granted Plaintiff until January 9, 2019, to do so. Plaintiff then filed a second

opposition with accompanying exhibits. (Rec. Doc. 122). Having considered the

Motion, the memoranda, the record, and the law, the Court finds that the Motion

should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      The central dispute in this case is a wrongful termination claim brought by an

administrative medical assistant instructor against her employer, Unitech. Plaintiff

began teaching at Unitech on August 18, 2014. Before joining Unitech, Plaintiff

advised Defendant that she would need to take off time in late August for a gastric

bypass surgery she had already scheduled. Ms. Tucker weighed 390 pounds at the



                                         1
time. Plaintiff had the bypass surgery on August 29, 2014, and she was back to work

on September 2, 2014. 1 It is undisputed that at the time Plaintiff was hired, all

parties were unconcerned that Ms. Tucker’s weight or her surgery would affect her

job performance. 2

        Plaintiff suggests that her weight did limit her ability to perform her job later,

however, due the conduct of her supervisors. Plaintiff’s complaint is not a model of

clarity, but the Court understands Plaintiff to allege that she stopped receiving ink

for the printer in her classroom, which made it necessary for Plaintiff to retrieve

printed classroom materials from a printing room in another part of her building.

When the elevators at Unitech’s campus stopped working for an unspecified amount

of time, Plaintiff was required to walk up and down several flights of stairs multiple

times a day. Due to Plaintiff’s obesity, she alleges she had to take multiple breaks in

the stairwell to catch her breath as she traveled to and from the printing room.

Plaintiff alleges these trips caused her severe pain and cut into the time she was

supposed be teaching her class. 3 She claims she complained to Unitech’s Campus

Director, Michelle Hammothe, that she needed ink for the printer in her classroom,

but her request was denied. 4 This denial evidently led Plaintiff to begin

communicating with Unitech’s IT personnel, from whom Plaintiff alleges she learned




1 (Rec. Doc. 66 at 4).
2 (Rec. Doc. 66 at 3).
3 (Rec. Doc. 66 at 5).
4 (Rec. Doc. 66 at 5).



                                            2
that a glitch in the academy’s software was causing students to be marked as

“graduated” without completion of all the modules in the curriculum. 5

       Plaintiff fails to attach specific dates to most of her allegations, but she does

allege that in January of 2015, a corporate representative of Unitech came to her

classroom to address her complaints regarding the printing situation as well as

students’ complaints regarding the software that the students used to complete the

modules. Plaintiff alleges this unnamed representative advised Plaintiff and her class

that Unitech had sufficient funds for ink and allegedly ordered “the Director,” 6 who

was also present, to purchase ink for the classroom. 7 On January 23, 2015, after a

conference between Michelle Hammothe and Unitech’s Director of Education, Alana

Farrazin, Plaintiff was terminated. 8 Plaintiff claims in her amended complaint that

her termination was an act of retaliation by Hammothe and Sarrazin for reporting

their scheme to embezzle funds from Unitech that had been appropriated by the

school for supplies—ink, the Court presumes.

       Plaintiff filed this suit on December 28, 2015. Plaintiff alleges claims pursuant

to Title VII, the Americans with Disabilities Act, 42 U.S.C. § 1983, 42 U.S.C. § 1986,

as well as various state law claims for wrongful termination and intentional infliction

of emotional distress.




5 (Rec. Doc. 66 at 6).
6 Ambiguity pervades Plaintiff’s complaint. Plaintiff references both Unitech’s Campus Director and a
Director of Education in her complaint. It is unclear whom Plaintiff alleges was ordered to purchase
more ink.
7 (Rec. Doc. 66 at 6-7).
8 (Rec. Doc. 66 at 7).



                                                 3
                                STANDARD OF LAW

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

      If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party’s evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.



                                           4
          If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See, e.g., id. at 325, Little, 37 F.3d at 1075.

                                      DISCUSSION

          Although Plaintiff alleges many different causes of action, the underlying

allegation that drives this litigation is that Plaintiff’s Unitech supervisors fired her

as retaliation for asking for ink for the printer in her classroom. This is a federal case,

says Plaintiff, because the ink was a necessary accommodation of her disability. She

is disabled by her obesity, she says, because she becomes winded when traveling up

and down flights of stairs.

          Plaintiff confuses things a bit by positing other motivations for retaliation by

her supervisors. She claims her decision to ask for more printer’s ink uncovered a

scheme by Hammothe and Sarrazin to defraud the school of its ink money. She also

suggests they fired her out of revenge for reporting software issues to Unitech’s

corporate officers. Plaintiff provides absolutely no evidence of these allegations and

she admits in her deposition testimony that they are based on “pure speculation.” 9



9   (Rec. Doc. 102-2 at 41).

                                              5
Summary judgment is appropriate on any claim based upon these unsupported

allegations.

       I.      PLAINTIFF’S TITLE VII AND ADA CLAIMS

       Title VII prohibits employment discrimination on the basis of race, color,

religion, sex, or national origin. 42 U.S.C. § 2000e-2. Plaintiffs who wish to bring

claims pursuant to Title VII in federal court must first exhaust administrative

remedies with the EEOC or its state or local counterpart. Taylor v. Books A Million,

Inc., 296 F.3d 376, 378–79 (5th Cir. 2002). The rights of the disabled are protected

primarily under another act, the Americans with Disabilities Act (“ADA”). 42 U.S.C.

§§ 12101–12213. However, because “the ADA incorporates by reference the

procedures applicable to actions under Title VII,” an employee must also file a “charge

with the EEOC or with a state or local agency” before proceeding to federal court with

an ADA claim. Dao v. Auchan Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996).

        In her charge, filed timely with the EEOC, Plaintiff marked only the box for

“retaliation.” She did not indicate with any of the checkmark boxes that she was

discriminated against on any basis, including disability. While Plaintiff clearly did

not exhaust any claims of discrimination on the basis of sex, race, religion, or national

origin—the Court is not willing to go along with Defendant’s suggestion that she is

precluded from asserting a disability discrimination claim merely because she left a

box unchecked on her charge. 10 See Sanchez v. Standard Brands, Inc., 431 F.2d 455,



10The Court agrees with Defendant that Plaintiff freely admits in deposition that she does not believe
she was discriminated on the basis of gender or sex. (See Rec. Doc. 122-6 at 26). However, Defendant
mischaracterizes Plaintiff’s admission that she did not mark box for disability discrimination in her

                                                  6
462 (5th Cir. 1970) (“[T]he selection of which box to check, is in reality nothing more

than the attachment of a legal conclusion to the facts alleged.”). What is problematic

is that the Court does not see in the record Plaintiff’s supplemental complaint to the

EEOC, where Plaintiff supposedly included an addendum to her factual statement

indicating she asked for accommodation for her claimed disability. Plaintiff’s initial

charge does not mention disability whatsoever. Rather, in her original factual

statement she states she has been retaliated against for reporting her students’

grievances regarding class materials to Unitech. However, the Court assumes

arguendo that Plaintiff exhausted her retaliation and disability claims because even

if Plaintiff has met exhaustion requirements, summary judgment is still

appropriate. 11

       As hinted at above, Plaintiff does not assert a viable Title VII claim. She does

not claim she was discriminated on any basis prohibited by Title VII: race, color,

religion, sex, or national origin. She does claim she was retaliated against, but not for

engaging in any activity protected by Title VII. 12 Title VII prohibits retaliation

against employees for opposing “any practice made an unlawful employment practice

by this subchapter.” 42 U.S.C. § 2000e-3. Title VII does not prohibit retaliating

against an employee for reporting any unlawful activity, such as the “defalcation of

funds.” 13 Plaintiff’s Title VII claim is subject to summary judgment.


charge as an admission that she was not discriminated against based on a disability. (See Rec. Doc.
122-6 at 26, 38).
11 Whether or not Plaintiff properly exhausted her claims, the Court has jurisdiction to hear them. See

Taylor, 296 F.3d at 379.
12 (See, e.g., Rec. Doc. 66 at 9) (claiming she was retaliated against for complaining of being made to

take the stairs, which winded her).
13 (Rec. Doc. 66 at 7).



                                                  7
           Plaintiff’s disability discrimination claim is similarly doomed, though, for the

reason that Plaintiff is not disabled under the Act. The first step in establishing a

prima facie case of discrimination is establishing that the plaintiff suffers from a

disability. Seaman v. CSPH, Inc., 179 F.3d 297, 300 (5th Cir. 1999). The ADA

provides three alternative definitions for “disability”:

           (A) a physical or mental impairment that substantially limits one or
           more major life activities of such individual;
           (B) a record of such an impairment; or
           (C) being regarded as having such an impairment (as described in
           paragraph (3)).

42 U.S.C. § 12102. Accepting that Plaintiff’s obesity constituted an impairment,

Plaintiff must still prove that her obesity “substantially limits a major life activity.”

Ellison v. Software Spectrum, Inc., 85 F.3d 187, 190 (5th Cir. 1996). The only

problems that Plaintiff says she experienced due to her obesity was that she suffered

“severe pain and shortness of breath” when traveling up and down stairs to use a

printer room several stories below her classroom. 14 She had to do this occasionally—

up to several times a day when the elevators were out and she had to print multiple

things for her class. 15 While breathing is a major life activity, climbing stairs is not.

See Rogers v. Int'l Marine Terminals, Inc., 87 F.3d 755, 758 n. 2 (5th Cir. 1996). In

Robinson v. Glob. Marine Drilling Co., 101 F.3d 35, 37 (5th Cir. 1996), the Fifth

Circuit held: “Several instances of shortness of breath when climbing stairs do not

rise to the level of substantially limiting the major life activity of breathing.” As in

Robinson, Plaintiff offers no expert medical testimony and the only evidence


14   (Rec. Doc. 66 at 5).
15   (Rec. Doc. 66 at 5).

                                               8
regarding her impairment and its effects comes from the Plaintiff. Id. Plaintiff’s

unsupported assertion that she suffered an unspecified “severe pain” while climbing

stairs does not distinguish this case from Robinson either. Pain, even severe pain,

which periodically hinders movement does not render an individual disabled for

purposes of the ADA. See Turner v. The Saloon, Ltd., 595 F.3d 679, 689 (7th Cir. 2010)

(finding summary judgment was appropriate against plaintiff whose psoriasis

periodically caused him severe pain and reduced his gait to a limp). And Plaintiff’s

own testimony that she can maintain a brisk walk despite her obesity undercuts her

assertion that her movement is substantially limited. 16 Nor is Plaintiff disabled

under an alternative definition. There is no record of “such an impairment” or

evidence she was “regarded as having such an impairment.” See Robinson, 101 F.3d

at 37. Summary judgment is appropriate on Plaintiff’s claim that she was

discriminated against on the basis of disability.

          Plaintiff’s ADA retaliation claim is not necessarily defeated because she is not

disabled. See 42 U.S.C. § 12203(a). Rather, she may still prevail if she can show “a

reasonable, good faith belief that the statute has been violated.” Tabatchnik v. Cont'l

Airlines, 262 F. App'x 674, 676 (5th Cir. 2008). “To establish a prima facie case of

retaliation under the ADA . . . a plaintiff must show that (1) she participated in an

activity protected under the statute; (2) her employer took an adverse employment

action against her; and (3) a causal connection exists between the protected activity

and the adverse action.” Feist v. Louisiana, Dep't of Justice, Office of the Atty. Gen.,



16   (Rec. Doc. 102-2 at 20).

                                              9
730 F.3d 450, 454 (5th Cir. 2013).

           Regarding the first element, Plaintiff alleges she requested ink for her

classroom printer so that she would not have to walk downstairs to the centralized

printing room and that this constituted a request for an accommodation under the

ADA. “[M]aking a request for a reasonable accommodation under the ADA may

constitute engaging in a protected activity.” Tabatchnik, 262 F. App'x 676. However,

the reasonable accommodation must be for a “known physical or mental limitation of

an otherwise qualified individual with a disability.” Id. (emphasis changed) (quoting

42 U.S.C. § 12112(b)(5)(A)). According to her own deposition testimony, Plaintiff

requested ink from multiple persons at Unitech. However, she admits that she never

told anyone that going up and down the stairs was causing her physical pain or

shortness of breath. 17 Thus, Plaintiff has no good faith basis for asserting she was

perceived as disabled. Id. at 677. As the Court discussed above, Unitech was aware

that Plaintiff was obese and had undergone bariatric surgery, but that was not

sufficient for anyone to objectively conclude that Plaintiff’s impairment substantially

limited any major life activity. Plaintiff has failed set forth the first element of a

retaliation claim; summary judgment is therefore appropriate.

           II.     PLAINTIFF’S CLAIMS PURSUANT TO LA. CIV. CODE ARTS. 2315, 2316

           Plaintiff also asserts claims pursuant to La. Civ. Code arts. 2315, 2316. She

alleges that she “suffered damages from being wrongfully discharged by Unitech at

the arbitrary and capricious decision of Michell Hammothe and Alana Sarazin.” 18


17   (Rec. Doc. 122-6 at 30).
18
     (Rec. Doc. 122-10 at 13).

                                             10
“Louisiana law allows employers to discharge employees without cause.” Guillory v.

St. Landry Par. Police Jury, 802 F.2d 822, 826 (5th Cir. 1986) (citing La. Civ. Code

art. 2747). The discretion of employers is not without limit though. “Article 2315

forbids one to discharge an employee in violation of the Louisiana Constitution or the

Federal Constitution or statutes.” Id. (citing Gil v. Metal Service Corp., 412 So.2d 706,

708 (La. App. 4th Cir. 1982)). Nevertheless, as the Court concluded above, Defendant

did not violate Plaintiff’s constitutional or statutory rights; therefore, summary

judgment is appropriate. See id. 19

       III.    PLAINTIFF’S REMAINING CLAIMS

       The Court will briefly run through the allegations that Plaintiff alleged in her

complaint but did not oppose Defendant’s motion for summary judgment on. Plaintiff

cannot recover against Unitech under 42 U.S.C. § 1983 because Unitech is a private

business entity and was not acting under color of state law. Plaintiff also alleges

Defendant violated 42 U.SC. § 1986, but she provides no evidence of Unitech’s

involvement in a conspiracy to violate her civil rights. Indeed, as discussed at length,

she fails to show anyone violated her civil rights. Finally, Plaintiff’s intentional

infliction of emotional distress claim fails because she has not demonstrated with

competent summary judgment evidence that she has suffered “genuine and serious

mental distress.” Bonnette v. Conoco, Inc., 837 So.2d 1219, 1236 (La. 2003).




19Plaintiff attempt to frame her wrongful termination claim as an act by Hammothe and Sarrazin, for
which Unitech is vicariously liable, is a non-starter. Plaintiff named these individuals as defendants
and the Court granted summary judgment for each of them. (Rec. Doc. 76).

                                                 11
                             CONCLUSION



     Accordingly,

IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 102) is

GRANTED.

     New Orleans, Louisiana, this 18th day of January, 2019.




                                  CARL J. BARBIER
                                  UNITED STATES DISTRICT JUDGE




                                   12
